Exhibit 10.63

PERRY ELLIS INTERNATIONAL, INC.

PERFORMANCE UNIT AGREEMENT

1. Award of Performance Units. The Committee hereby grants, as of [—], 20[—]
(the “Date of Grant”), to [recipient’s name] (“Recipient”), [number] performance
units, each unit having a value of one dollar ($1.00) (the “Performance Units”).
The Performance Units are being issued pursuant to the Company’s Second Amended
and Restated 2005 Long-Term Incentive Compensation Plan, (the “Plan”), as
amended and restated, which is incorporated herein for all purposes. The
Performance Units shall be subject to the terms, provisions and restrictions set
forth in this Agreement and in the Plan. As a condition to entering into this
Agreement, and as a condition to the issuance of any Performance Units, the
Recipient agrees to be bound by all of the terms and conditions herein and in
the Plan. Unless otherwise provided herein, terms used herein that are defined
in the Plan and not defined herein shall have the meanings attributable thereto
in the Plan.

2. Vesting of Performance Units.

(a) Time-Vesting of Performance Units. All of the Performance Units shall be
subject to time-vesting. Except as otherwise provided in this Section 2, the
Performance Units shall become vested in the following amounts, at the following
times and upon the following conditions, provided that the Continuous Service of
the Recipient continues through and on the applicable Time-Vesting Date:

 

Number of Performance Units

   Time-Vesting Date  

[—]

     [Date(s)]   

Other than in accordance with this Section 2, there shall be no proportionate or
partial vesting of Performance Units in or during the months, days or periods
prior to the Time-Vesting Date and all vesting of Performance Units shall occur
only on the Time-Vesting Date.

(b) Performance-Vesting of Performance Units. In addition to the time-vesting
provision contained in Section 2(a) above, all of the Performance Units shall be
subject to performance-vesting, based on the performance goal established by the
Compensation Committee on [—] and the achievement of which is substantially
uncertain as of the Date of Grant. Other than in accordance with this Section 2,
the Performance Units shall vest on the Time-Vesting Date if and only if
[performance vesting criteria] shall be as approved by the Compensation
Committee. [For the avoidance of doubt, if the Performance Goal is not achieved
prior to [time vesting date], and all of the Performance Units have not already
fully vested in accordance with Sections 2(c), 2(d), or 2(e) below, then all of
the Performance Units subject to this Agreement shall be immediately forfeited
as of [time vesting date] and shall revert back to the Company without any
payment to the Recipient.]

 

Page 1 of 7



--------------------------------------------------------------------------------

The number of Performance Units that will vest based on the [performance vesting
criteria] is as follows:

 

[Performance vesting criteria] Goal

   Number of Performance Units that Vest        [—] Units   

(c) Delivery of Performance Units Upon Vesting. Upon vesting of Performance
Units, the Company will make a payment to the Recipient in cash equal to (i) the
number of Performance Units that have become vested times (ii) one dollar
($1.00) (a “Performance Units Cash Payment”), less applicable taxes withheld as
set forth in Section 4 below.

(d) Change in Control. In the event that a Change in Control of the Company
occurs during the Recipient’s Continuous Service [following both (i) a Change in
Control and (ii) termination of the Recipient’s employment without Cause or for
Good Reason within a period of [—] months following the Change in Control], (a
“CIC Termination”), the Performance Units subject to this Agreement shall become
immediately and fully vested, and shall be delivered, subject to any
requirements under this Agreement, to the Recipient on the date of the CIC
Termination. For the avoidance of doubt, if both a Change in Control of the
Company and a CIC Termination occur during the Recipient’s Continuous Service
prior to [—], then the Performance Goal requirement is immediately and
irrevocably waived.

(e) Committee Discretion to Accelerate Vesting. Notwithstanding any other term
or provision of this Agreement, the Board or the Committee shall be authorized,
in its sole discretion, based upon its review and evaluation of the performance
of the Recipient and of the Company, to accelerate the vesting of any
Performance Units under this Agreement, at such times and upon such terms and
conditions as the Board or the Committee shall deem advisable, provided that
such action does not result in the loss of a tax deduction of the compensation
attributable to the vesting of the Performance Units under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).

(f) Termination of Recipient’s Employment due to Death or Disability. In the
event that the Recipient’s Continuous Service terminates prior to the
Time-Vesting Date in connection with (i) the Recipient’s death or (ii) the
Recipient’s Disability, [then a pro rata] [then all] [then none] number of
Performance Units subject to this Agreement shall immediately and fully vest as
of the date of such death or termination of employment, as the case may be, and
a Performance Units Cash Payment as determined in accordance with Section 2(c)
above shall be paid to (x) the Recipient or (y) the beneficiary or beneficiaries
designated by the Recipient, or if the Recipient has not so designated any
beneficiary(ies), or no designated beneficiary survives the Recipient, such
Performance Units Cash Payment shall be paid to the personal representative of
the Recipient’s estate, as the case may be. Such payment shall be made to the
Recipient or the Recipient’s Beneficiary or Beneficiaries or estate within
             (    ) days of the date of the Recipient’s death or termination of
employment, as the case may be. [The pro rata number of Performance Units that
shall time-vest under this Section 2(f) shall be equal to (x) XXXX multiplied by
(y) a fraction, the numerator of which shall be equal to the number of full and
partial months following the Date of Grant during which the Recipient was
employed by the

 

Page 2 of 7



--------------------------------------------------------------------------------

Company and the denominator of which shall be [—].] [For the avoidance of doubt,
if the Recipient’s Continuous Service terminates in connection with the
Recipient’s death or Disability, then the Performance Goal requirement is
immediately and irrevocably waived.]

(g) Termination of Recipient’s Employment [due to] [or Other Than] a Termination
[for Cause or] without [Good Reason] [or Cause, or due to Death or Disability].
In the event that the Recipient’s Continuous Service terminates prior to the
Time-Vesting Date [other than a termination of the Recipient’s employment by the
Company without Cause or due to the Recipient’s death or Disability] [or (i) by
the Company for Cause (as such term is defined in the Recipient’s Employment
Agreement) or (ii) by the Recipient without Good Reason (as such term is defined
in the Recipient’s Employment Agreement)], then all of the Performance Units
subject to this Agreement shall be immediately forfeited upon such termination
of Continuous Service without any payment to the Recipient. The Committee shall
have the power and authority to enforce on behalf of the Company any rights of
the Company under this Agreement in the event of the Recipient’s forfeiture of
Performance Units pursuant to this Section 2(g).

(h) Termination of Recipient’s Employment without Cause [for Good Reason prior
to [vesting date]]. In the event that the Recipient’s Continuous Service
terminates due to a termination of the Recipient’s employment by the Company
without Cause, then [a pro rata number] [or all] of Performance Units subject to
this Agreement shall immediately time-vest as of the date of such termination of
employment, but shall only fully vest based upon the achievement of the
Performance Goal prior to [—], and a Performance Units Cash Payment as
determined in accordance with Section 2(c) above shall be paid to the Recipient
within 10 days following the date the Performance Goal has been achieved. [The
pro rata number of Performance Units that shall time-vest under this
Section 2(h) shall be equal to (x) XXXX multiplied by (y) a fraction, the
numerator of which shall be equal to the number of full and partial months
following the Date of Grant during which the Recipient was employed by the
Company and the denominator of which shall be [—].] For the avoidance of doubt,
if the Performance Goal is not achieved prior to [—] then all of the Performance
Units subject to this Agreement shall be immediately forfeited as of [—] without
any payment to the Recipient.

3. Transferability. Unless otherwise determined by the Committee, the
Performance Units are not transferable unless and until they become fully vested
in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Recipient. Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any Performance Units prior to
the date on which they become fully vested shall be void ab initio. For purposes
of this Agreement, “Transfer” shall mean any sale, transfer, encumbrance, gift,
donation, assignment, pledge, hypothecation, or other disposition, whether
similar or dissimilar to those previously enumerated, whether voluntary or
involuntary, and including, but not limited to, any disposition by operation of
law, by court order, by judicial process, or by foreclosure, levy or attachment.

4. Tax Matters. The Company shall withhold from any Performance Units Cash
Payment any federal, state or local income taxes required to be withheld with
respect to such payment. Other than withholding required with regard to any
Performance Units Cash Payment, tax

 

Page 3 of 7



--------------------------------------------------------------------------------

consequences to the Recipient (including without limitation federal, state,
local and foreign income tax consequences) with respect to the Performance Units
(including without limitation the grant, vesting and/or forfeiture thereof) are
the sole responsibility of the Recipient. The Recipient shall consult with her
own personal accountant(s) and/or tax advisor(s) regarding these matters and the
Recipient’s filing, withholding and payment (or tax liability) obligations.

5. Amendment, Modification & Assignment; Non-Transferability. This Agreement may
only be modified or amended in a writing signed by the parties hereto. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement. Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Recipient’s
rights hereunder) may not be assigned, and the obligations of Recipient
hereunder may not be delegated, in whole or in part. The rights and obligations
created hereunder shall be binding on the Recipient and her heirs and legal
representatives and on the successors and assigns of the Company.

6. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

7. Miscellaneous.

(a) No Right to (Continued) Employment or Service. This Agreement and the grant
of Performance Units hereunder shall not confer, or be construed to confer, upon
the Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Performance Units hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).

 

Page 4 of 7



--------------------------------------------------------------------------------

(d) No Trust or Fund Created. Neither this Agreement nor the grant of
Performance Units hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Related Entity and the Recipient or any other person. To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any Related Entity pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.

(e) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida (without
reference to the conflict of laws rules or principles thereof).

(f) Interpretation. The Recipient accepts the Performance Units subject to all
of the terms, provisions and restrictions of this Agreement and the Plan. The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement.

(g) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at Perry Ellis International,
Inc., 3000 N.W. 107 Avenue, Miami, FL 33172, or if the Company should move its
principal office, to such principal office, and, in the case of the Recipient,
to the Recipient’s last permanent address as shown on the Company’s records,
subject to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

(i) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which she or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(j) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

8. Internal Revenue Code Section 409A. The Performance Units granted hereunder
are intended to be exempt from Section 409A of the Code and the Treasury
regulations and other official guidance promulgated thereunder.

 

Page 5 of 7



--------------------------------------------------------------------------------

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Page 6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

PERRY ELLIS INTERNATIONAL, INC. By:  

 

Name:   [—] Title:   [—]

 

Agreed and Accepted: RECIPIENT: By:  

 

 

Page 7 of 7